Citation Nr: 1441616	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-08 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher evaluation in excess of 70 percent for mood disorder.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to March 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted service connection for a mood disorder and assigned a 50 percent evaluation from August 14, 2007 to February 27, 2008 and a 10 percent evaluation thereafter.

During the pendency of the appeal, in an August 2012 rating decision, the RO assigned an increased evaluation of 30 percent for the Veteran's mood disorder as of June 25, 2012, and in August 2014 increased the rating to 70 percent, effective August 14, 2007 (the entire appeal period).  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated her desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Veteran testified at a Board hearing in September 2013.  This transcripts has been associated with the claims file.

The case was remanded in February 2014 and has been returned to the Board for review.


FINDING OF FACT

The Veteran's psychiatric disorder is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms that include depressed mood; anxiety; panic attacks; sleep impairment; mild memory loss; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances; without evidence of obsessional rituals; illogical, obscure, or irrelevant speech; near-continuous panic; impaired impulse control; or spatial disorientation.


CONCLUSION OF LAW

The schedular criteria for a rating higher than 70 percent for mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.3 and 4.7, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

A January 2008 pre-adjudication letter explained the type of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

The Veteran was also notified of how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

And as for the duty to assist, the claims file contains VA treatment and examination records, as well as lay statements and testimony from the Veteran.  

As directed in the Board's February 2014 remand, the Veteran was reexamined to reassess the severity of her service-connected mood disorder.  The reports of her examination, and the other evidence of record, contain the findings needed to properly adjudicate her claim, including insofar as assessing the severity of this disability.  So additional examinations is not needed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

With regard to the September 2013 Board hearing, the undersigned noted the issues on appeal and the deficiency in the claim, and engaged in a dialogue with the Veteran towards substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  Thus, the duty to assist the Veteran with this claim also has been satisfied.

Higher Rating 

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders provides a 100 percent rating for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF of 41 to 50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores of 61 to 70 are for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

VA outpatient records show that the Veteran was seen for a consultation in psychology in November 2006.  She was later diagnosed with a Major Depressive Disorder secondary to her back problems and also partnership disturbance.  She was started on Zoloft.  GAF scores of 45 and 48 were reported in September and October 2007.  

A QTC (contract) examination was conducted in January 2008.  The examiner recorded the Veteran's personal, social, and service histories.  The Veteran stated that she was in pain daily secondary to a back injury which occurred during basic training.  She stated that the problem did not affect her daily life until after service discharge.  She often went to physiotherapy but could not do this frequently as a civilian.  She had been on anti-depressants that included Sertraline (100 mg in the morning since October 2007) and also Trazadone (5 mg at bedtime).  She was referred to the mental health clinic.  She was seen there for counseling and medication which she acknowledged had helped.  Her job required frequent traveling.  She stated that she occasionally gets agitated and has to stay off traveling for a while.  She has become more irritable and argumentative.  Often, she felt blue, withdrawn and sometimes combative.  She said that she did this when she had to deal with the pain.  

She has two children and indicated that she has to work.  There were some marital problems.  Her symptoms were constant.  She had trouble sleeping for the previous 7 years.  She took Tylenol PM.  She often woke up with pain.  She slept four hours in a row but would wake up feeling groggy.  She was involved twice in psychotherapy the previous year.  She had no hospitalizations or admissions.

In regard to her military career, the Veteran joined by enlistment and served as a chaplain s assistant.  She reached the rank of E 4.  She received medals and citations and had no disciplinary actions or adjustment problems.  She was discharged from the service in March 1997 with an honorable discharge at her highest rank.  

After service she continued to have back pain and depression.  She had employment as a training officer for 7 years.  She got along well with everyone.  She has a current legal problem in that her husband has filed for divorce.

The Veteran reported that she has become much less active.  She used to be active in sports and would go to the theatre.  Now, she had no social functioning.  Her parents are living and there was no history of familial diseases of mental illness.  She was married first from age 18 until age 23 and had two children who are now 17 and 19.  She married a second time from age 30 to 37.  Her current husband had left.  She stated that the problems were mostly secondary to her lack of interest in sexual activity.  He was not empathetic in regard to her back pain.  She worried about one child that she lost in 6 months of pregnancy.  There was no history of alcohol or substance abuse 

On mental status examination, she appeared to be a reliable historian, that is, well oriented with normal appearance and hygiene.  Her behavior was appropriate.  Her affect and mood appeared normal.  There was very poor eye contact during the interview.  Communication as well as speech and concentration were normal.  She stated that she had problems coming to decisions and frequently had to use various stickers or organizers to maintain her schedule.  There is no history of panic attacks.  There are no delusions, hallucinations, or obsessional rituals.  She denied being suspicious or paranoid.  Her thought processes were normal.  There was no impaired abstract thinking.  She stated that her judgment was occasionally poor to include excessive shopping.  She then overcompensates.  She felt that her memory was abnormal with mild forgetfulness of names and events.  

In regard to industrial impairment, The Veteran stated that any loss of time was usually secondary to her mood.  Her back pain caused her to lose time at work due to physical therapy and numerous evaluations.  She was able to manage her own benefits.  She had no difficulty in performing activities of daily living.  She was able to establish and maintain effective work and social relationships.  Her serial seven subtractions however were done fairly well.  She could only give 5 digits forward and four backward.  There was no suicidal or homicidal ideation.  

The psychologist noted that the Veteran's psychiatric symptoms were mild but could interfere with her social and occupational functioning with decrease in work efficiency with stress.  She showed depressed mood, chronic sleep impairment, and mild memory change.  She had no difficulty understanding simple or complex commands and at the current time there was no immediate threat to herself or others.  He added that she evidently had chronic low back pain but depression was a rather recent onset and may be also related to her marital situation.  She showed no clinical signs of severe depressive disorder.  The Axis I diagnosis was mood disorder secondary to back pain with depressive features.  The GAF was considered 60-65.  

A VA examination was conducted in June 2012.  The Veteran reported her military, social and service history.  Her symptoms included depressed mood, anxiety, sleep impairment, irritability, and mild memory loss.  The examiner recommended follow up treatment, in that it was felt that she required counseling and medication evaluation.  She did not pose any threat of danger or injury to herself or others.  The reported GAF score was 62.

Pursuant to the Board remand, VA examination was conducted in June 2014.  The Veteran reported that her husband left her in 2009 because she was no longer the person she used to be because of her depression.  The divorce was finalized in 2013.  She stated that her older sister and oldest son now live with her and helped her take care of her 5 year old daughter.  She sometimes hid from her daughter when depressed.  Although she believed her daughter was sadden at times because of her depression.  She thought her son moved back in to help take care of her.  She would rather that he went out and lived his life but also appreciated his help.  She used to be the life of the party but now she just likes to be alone or go for walks.  She lost friends when she got divorced and now just talks to a few people who live out of state.  She did not associate with local people. 

Occupationally, she had her job for about 5 years.  Regarding problems, she has been formally counseled for not getting along with her peers.  She's been late frequently.  She had taken sick leave on days when she could not get going because of her depression.  Her workload was transferred to her peers which caused additional difficulty.  Her memory has also caused trouble with her work performance.  She has been worried about losing her job.  She also reported that she was involved in a legal action with her home owners association.  Her home was in foreclosure but she was able to recover it.  

As far as current treatment, the Veteran stated that group therapy was recommended in 2012 but she never attended because she felt uncomfortable with the idea of group treatment.  She reported that her primary care doctor prescribed Zoloft which she sometimes forgot to take.  She did not find it helpful.  She also has a prescription for Xanax from a doctor outside the VA.  She seemed amenable to the idea of individual psychotherapy and plans to follow up with her primary care doctor.

She reported symptoms that included depressed mood, anxiety, panic attacks, sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective work and social relationships.

On mental status examination, she was noted to be casually dressed and well groomed.  She was fully alert and oriented times three.  The Veteran maintained good eye contact.  She was cooperative during the exam.  Her expressive speech was fluent.  Her thought process was logical, coherent, and goal directed, with no evidence of a formal thought disorder.  Content of thought was appropriate to context with no evidence of perceptual disturbance or delusional thinking.  Insight and judgment were intact.  Her mood was described as irritated.  This was evidently triggered by traffic and her lateness.  Her affect was anxious, which was congruent to mood.  She denied any current suicidal or homicidal ideation, intent, or plan. 

The examiner commented that the Veteran's symptoms were consistent with a DSM V diagnosis of persistent depressive disorder.  Further, her symptoms were impacting her family life significantly as well as her productivity and performance at work. 

Although the reported findings reflect a significant disability, the Board does not find manifestations that are indicative of a higher evaluation.  In this case, the medical reports did note mild impairment in memory.  However, there was no evidence that her memory loss was so significant that the Veteran forgot the names of close relatives, her own occupation, or name.  There was no evidence of gross impairment in communication; grossly inappropriate behavior; or persistent danger of hurting himself or others.  There was no reported inability to perform activities of daily living.  She continues to be able to function independently, appropriately, and effectively.  She is well oriented, rather than disoriented.  Further, it has not been shown that she is in danger of hurting either herself or others.  Moreover, the assigned GAF scores were not supportive of a conclusion that a higher evaluation is warranted.  They have increased significantly since initial treatment.  Although she has problem at work, she has maintained a full-time job that evidentially requires a rather high degree of functioning.  Still further, a 70 percent evaluation takes into consideration increased symptoms during periods of significant stress. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's mood disorder with the established criteria found in the rating schedule (while also being mindful of the holding in Mauerhan in that the presence of a specified quantity of symptoms in the rating schedule are not required for the assignment of a particular rating).  The Board notes that not one criterion listed for a 100 percent disability rating has been met, and also finds that the disability at issue is fully addressed by the rating criteria under which psychiatric disabilities are rated.  In this regard, the specific diagnostic criteria (with the Board again in this regard being mindful of the holding in Mauerhan) adequately address the whole of the Veteran's symptoms referable to her service-connected mood disorder.  There are no additional symptoms of the service-connected disability at issue.  

For the reasons stated above, the Board finds that the evidence supports a conclusion that the Veteran is not entitled to a disability rating in excess of 70 percent for her service-connected mood disorder. 

The Board has considered whether the Veteran's claim for a higher rating for her service-connected psychiatric disability should be referred for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) and has concluded that no such referral is warranted.  The Veteran's symptoms are fully contemplated by the schedular rating criteria.  Higher ratings are available for the Veteran's service-connected psychiatric disability.  However, the Veteran does not meet the criteria for a higher rating during the entire period on appeal.  There is nothing in the record to suggest that her disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating higher than 70 percent for mood disorder is denied.




____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


